                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION


SHIRLEY ANN SCOTT                                                             PLAINTIFF

                                                                   NO. 4:20CV00042-JMV

ANDREW SAUL,
Commissioner of Social Security                                             DEFENDANT



                                     FINAL JUDGMENT

       Consistent with the memorandum opinion [30] entered today, it is hereby ORDERED

and ADJUDGED that the decision of the Commissioner of the Social Security Administration is

AFFIRMED. Accordingly, the Clerk is directed to close this case.

       THIS 2nd day of July, 2021.



                          /s/ Jane M. Virden
                          U.S. MAGISTRATE JUDGE
